Case 2:19-cv-09204-DDP-JC Document 28 Filed 12/02/20 Page 1 of 12 Page ID #:384



 1
 2
 3                                                                         O
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,          )   Case No. CV 19-09204 DDP (JCx)
                                        )
12                    Petitioner,       )
                                        )   ORDER DENYING RESPONDENT’S MOTION
13        v.                            )   FOR EVIDENTIARY HEARING
                                        )
14   FRANK AGRAMA,                      )
                                        )   [Dkt 18, 23]
15                  Respondent.         )
     ___________________________        )
16
17        Presently before the court is Respondent Frank Agrama’s Motion
18   for Evidentiary Hearing.1      Having considered the submissions of the
19   parties, the court denies the motion for evidentiary hearing and
20   adopts the following Order.
21   I.   Background2
22        In 2006, an Italian prosecutor sought, pursuant to a Treaty on
23   Mutual Legal Assistance in Criminal Matters (“MLAT”) between Italy
24   and the United States, U.S. government assistance with an Italian
25
26        1
            Although not styled as a motion to quash, Agrama also asks
27   that this Court quash the IRS summons that the agency has
     petitioned the court to enforce.
28        2
            The facts recited here are drawn from the filings in this
     matter, as well as those in a related matter, In Re Search of
     Harmony Gold USA Inc., No. 06-cv-07663-DDP-JC.
Case 2:19-cv-09204-DDP-JC Document 28 Filed 12/02/20 Page 2 of 12 Page ID #:385



 1   investigation of Respondent Frank Agrama (“Agrama”).           Accordingly,
 2   FBI agents obtained and executed search warrants for Agrama’s home
 3   and business in Los Angeles.       Italian authorities, including
 4   forensic accountant Gabriela Chersicla (“Chersicla”) were present
 5   during the searches.
 6        Soon after, Agrama asked this Court to order the FBI to return
 7   property and documents seized during the searches.          Agrama
 8   contended, among other things, that the affidavits underlying the
 9   search warrants were defective, that FBI agents failed to follow
10   search protocols set forth in the warrants, and that many of the
11   documents seized were privileged.         After initially opposing
12   Agrama’s motion for return of property, the government ultimately
13   withdrew its opposition, acknowledged that agents had erred in
14   certain respects, agreed that the search warrants should be
15   withdrawn, and agreed to return all property, without transmitting
16   or providing any copies of any documents to Italy or the Italian
17   prosecutors.    This Court entered an order to that effect, with
18   which the government complied.
19        In 2009, Agrama and his wife sought to participate in the
20   Internal Revenue Service’s voluntary disclosure program regarding
21   foreign bank accounts.      As part of that process, the Agramas
22   represented that they were not under criminal investigation by any
23   law enforcement authority.      The IRS preliminarily and conditionally
24   accepted the Agramas’ voluntary disclosure and, on the basis of
25   that disclosure, began a review of the Agramas’ 2009 tax return.
26        In 2012, the IRS learned that Agrama was, in fact, under
27   criminal indictment in Italy.       Indeed, Agrama was convicted of tax
28   evasion later that year in Italy, and received a three-year

                                           2
Case 2:19-cv-09204-DDP-JC Document 28 Filed 12/02/20 Page 3 of 12 Page ID #:386



 1   sentence.   The Agramas were subsequently removed from the IRS’
 2   voluntary disclosure program in early 2013.
 3        In the meantime, and indeed even prior to the 2006 MLAT
 4   request to the United States, Italian prosecutors also sought
 5   assistance from the governments of Switzerland, Hong Kong and
 6   Ireland pursuant to MLATs between Italy and each of those foreign
 7   entities.   As with the FBI searches in the United States, Italian
 8   forensic accountant Chersicla was present during searches executed
 9   in Hong Kong in 2007.     Italian prosecutors were eventually able to
10   obtain, over Agrama’s objections, documents from all three other
11   jurisdictions (the “MLAT documents”).        In December 2013, Chersicla
12   authored a report analyzing documents obtained from Hong Kong (“the
13   Chersicla Report”).     The Chersicla Report and all MLAT documents
14   were, consistent with all applicable treaties and laws, provided to
15   Agrama in the course of criminal proceedings against him in Italy.3
16        At some point after the Agramas’ expulsion from the IRS’
17   voluntary disclosure program in early 2013, and after the
18   publication of the Chersicla report in December 2013, the IRS
19   initiated an audit of the Agramas and, eventually, Agrama’s
20   business.   The IRS is currently investigating the Agramas’ tax
21   liability for fourteen tax years, ranging from 1997 to 2011.            In
22   connection with that examination, the IRS issued a summons in 2018
23   directing Agrama to produce documents, including all documents
24   related to Agrama’s two criminal trials in Italy, documents related
25   to Agrama’s challenge to Italy’s MLAT request to Ireland, and all
26
27        3
            Although Agrama was convicted of tax evasion in Italy in
28   2012, he was later acquitted of further charges in 2016.


                                           3
Case 2:19-cv-09204-DDP-JC Document 28 Filed 12/02/20 Page 4 of 12 Page ID #:387



 1   documents provided to the Italian government from other countries,
 2   including Hong Kong, relating to Agrama’s two trials in Italy
 3   (i.e., the MLAT documents).      Although Agrama provided some
 4   documents to the IRS, he has not provided any MLAT documents.
 5   Accordingly, the IRS has petitioned this Court to enforce the
 6   summons and require Agrama to produce the MLAT documents.
 7           Agrama contends that the summons should be quashed because it
 8   was issued in bad faith.      In the alternative, Agrama requests an
 9   evidentiary hearing to determine whether the summons was issued for
10   a proper purpose.
11   II.     Discussion
12           To obtain judicial enforcement of a summons, the IRS need only
13   show that the summons was issued in good faith.          United States v.
14   Clarke, 573 U.S. 248, 250 (2014).         Indeed, this Court’s inquiry is
15   limited to that narrow question.       Id. at 254.    The IRS meets its
16   burden by demonstrating that (1) the investigation has a legitimate
17   purpose, (2) the inquiry may be relevant to that purpose, (3) the
18   IRS does not already possess the information it seeks, and (4) the
19   IRS has followed the procedures required by the Internal Revenue
20   Code.    United States v. Powell, 379 U.S. 48, 57-58 (1964).          This
21   Court has already determined that the government has made such a
22   prima facie showing.     (Order to Show Cause, Dkt. 14.)        Although
23   summons enforcement proceedings are “summary in nature,” a
24   respondent is nevertheless entitled to contest an IRS summons “on
25   any appropriate ground.”      Clarke, 573 U.S. at 250, 254.       A taxpayer
26   seeking an evidentiary hearing “need only make a showing of facts
27   that give rise to a plausible inference of improper motive.”            Id.
28

                                           4
Case 2:19-cv-09204-DDP-JC Document 28 Filed 12/02/20 Page 5 of 12 Page ID #:388



 1   “Naked allegations of improper purpose[, however,] are not enough.”
 2   Id.
 3         A.     Prior Possession
 4         Agrama argues first that the summons in question was issued in
 5   bad faith because the IRS already possesses the information it
 6   seeks.     The IRS does not dispute that it already possesses portions
 7   of some documents, such as the Chersicla Report, that fall within
 8   the ambit of the summons.       The IRS represents, however, that it has
 9   no way of knowing whether the documents it does possess are
10   complete.    And, in the case of the Chersicla Report, the IRS knows
11   that its copy is not complete, and that the full report includes
12   nearly 250 exhibits, none of which are attached to the IRS’ copy.
13   Under these circumstances, this Court cannot agree that the IRS
14   improperly seeks information that is already in its possession.
15         Although Agrama asserts that “the Supreme Court’s mandate is
16   clear” that this Court cannot enforce a summons that seeks any
17   information already possessed by the IRS, this Court does not read
18   Powell as dogmatically as Agrama would urge.         In Powell, the Court
19   agreed that a statutory mandate that “[n]o taxpayer shall be
20   subjected to unnecessary examination or investigations” “does
21   appear to require that the information sought is not already within
22   the [IRS]’ possession.”      26 U.S.C. § 7605(b); Powell, 379 U.S. at
23   56.   Nevertheless, the Court explained, the clause’s “primary
24   purpose was no more than to emphasize the responsibility of agents
25   to exercise prudent judgment in wielding the extensive powers
26   granted to them by the Internal Revenue Code.”          Powell, 379 U.S. at
27   56.   The Court further explained that an abuse of the judicial
28   enforcement process would occur “if the summons had been issued for

                                           5
Case 2:19-cv-09204-DDP-JC Document 28 Filed 12/02/20 Page 6 of 12 Page ID #:389



 1   an improper purpose, such as to harass the taxpayer . . . .”            Id.
 2   at 58 (emphasis added).      The Ninth Circuit, discussing the third
 3   Powell factor (i.e., the “already possesses” factor), has similarly
 4   held that the “limitation prevents unnecessary summonses that are
 5   designed to harass the taxpayer, or that otherwise abuse the
 6   court’s process.”     Action Recycling Inc. v. United States, 721 F.3d
 7   1142, 1146 (9th Cir. 2013) (internal quotation marks omitted).
 8   Notably, moreover, the Ninth Circuit interpreted the third Powell
 9   factor to forbid a repeat summons to a taxpayer “[w]here the IRS
10   already possesses copies of particular records obtained from the
11   taxpayer.”    Id.   “This limitation was not designed, however, to
12   obstruct the ability of the IRS to obtain relevant information
13   necessary to a legitimate investigation.”         Id.
14        Here, Agrama does not contend that any of the information the
15   IRS seeks, but may already possess, has already been produced by
16   Agrama himself.     Nor, to the extent that the IRS does seek
17   information it already possesses, is there any indication that the
18   IRS’ efforts are motivated by any intent to harass Agrama.            Rather,
19   as discussed above, the IRS seeks to complete partial documents in
20   its possession, or to determine whether documents in its possession
21   are, in fact, complete.      Under these circumstances, Powell cannot
22   be read to require that the summons be quashed.          See Action
23   Recyling, 721 F.3d at 1145-46 (interpreting Powell as “cautioning
24   against a stringent interpretation that could hamper the [IRS] in
25   carrying out investigations [it] thinks warranted, and noting that
26   the legislative history of § 7605(b) indicates that no severe
27   restriction was intended.” (internal quotation marks omitted)).
28        B.    Circumvention of Treaties

                                           6
Case 2:19-cv-09204-DDP-JC Document 28 Filed 12/02/20 Page 7 of 12 Page ID #:390



 1        The MLAT treaties between Italy and Hong Kong, Ireland, and
 2   Switzerland restrict, to varying degrees, the requesting government
 3   (in this case, Italy)’s use of any information provided by the MLAT
 4   treaty partner.4    Agrama contends that the IRS’ true purpose in
 5   seeking MLAT documents from Agrama is to circumvent the various
 6   MLATs’ restrictions, and that this improper purpose merits quashal
 7   of the summons.    This argument is not persuasive.        As an initial
 8   matter, Agrama cites to a series of cases that are largely inapt.
 9   With one exception, none concerns an IRS summons, and all involved
10   an attempt to obtain information located in foreign countries.               See
11   Societe Internationale v. Rogers, 357 U.S. 197 (1958) (Swiss bank
12   records); Ings v. Ferguson, 282 F.2d 149, 150 (2d Cir. 1960) (bank
13   records located in Canada); Application of Chase Manhattan Bank,
14   297 F.2d 611, 611 (2d Cir. 1962) (bank records located in Panama).
15        Furthermore, and more fundamentally, Agrama provides no
16   explanation how an IRS summons to a private United States citizen
17   in the United States could possibly implicate any obligations the
18   government of Italy may owe to any other foreign entity.           United
19   States v. Vetco Inc., 691 F.2d 1281, 1288 (9th Cir. 1981), is of
20   little aid to Agrama.     In Vetco, the IRS sought records that were
21   not only located in Switzerland, but the divulgence of which might
22   also subject the U.S. respondents to criminal penalties in
23   Switzerland.    The Ninth Circuit applied a five-factor test “in
24   determining whether foreign illegality ought to preclude
25   enforcement of an IRS summons,” and concluded that, under the
26
          4
27          Although Agrama represents, and the government does not
     dispute, that this is true of the MLAT treaty between Italy and
28   Switzerland, Agrama does not provide a reference to an English-
     language version of the relevant treaty.

                                           7
Case 2:19-cv-09204-DDP-JC Document 28 Filed 12/02/20 Page 8 of 12 Page ID #:391



 1   circumstances present in Vetco, the national interests at stake,
 2   the hardship to respondents, the location of production, the
 3   importance of the records, and the availability of alternate means
 4   of compliance weighed in favor of enforcing the summons,
 5   notwithstanding the possibility of criminal prosecution in
 6   Switzerland.    Vetco, 691 F.2d at 1288-90.       Here, although a
 7   weighing of the relevant considerations would yield a similar
 8   conclusion, the court need not consider each of the five Vetco
 9   factors because Agrama has not made a threshold showing that his
10   compliance with the summons would violate any foreign law. See
11   Vetco,691 F.2d at 1289 (“The party relying on foreign law has the
12   burden of showing that such law bars production.”).          Put simply, no
13   MLAT between Italy and any other entity puts any restriction on
14   Agrama’s ability to produce documents in his possession or
15   control.5
16        C.     Tainted Investigation
17        Illegal, and particularly unconstitutional, conduct by IRS
18   agents may so compromise the good faith of an investigation as to
19   render any judicial enforcement of a related summons an abuse of
20   judicial process.     United States v. Beacon Fed. Sav. & Loan, 718
21   F.2d 49, 53 (2d Cir. 1983); Gluck v. United States, 771 F.2d 750,
22   756 (3d Cir. 1985).     Agrama argues that the summons should be
23
24        5
            The court notes that Agrama appears to have largely
25   abandoned this line of reasoning in his Reply, arguing only briefly
     that to enforce the summons “would involve the court in the IRS’s
26   efforts to circumvent [] legal restrictions” and that “[p]rinciples
     of international comity require that domestic courts not take
27   action that may cause violation of another nation’s laws.” (Reply
     at 9.) As explained above, however, Agrama has made no showing
28   that his production of the requested documents would violate any
     foreign law.

                                           8
Case 2:19-cv-09204-DDP-JC Document 28 Filed 12/02/20 Page 9 of 12 Page ID #:392



 1   quashed because the investigation of which it is a part is tainted
 2   by the government’s unlawful actions, namely (1) the allegedly
 3   unconstitutional searches executed by the FBI in 2006 and (2) the
 4   IRS’ illegal procurement of MLAT documents, including the Chersicla
 5   Report.
 6              1.   Fruit of the illegal 2006 searches
 7        The alleged link between the investigation of which the
 8   instant petition to enforce is a part and the allegedly
 9   unconstitutional 2006 searches is a tortured and tenuous one.
10   First, Agrama asserts that the IRS’ current investigation, spanning
11   fourteen tax years, is premised upon the Cheriscla Report.            This
12   assertion appears to be supported by little more than speculation
13   and the lone fact that the IRS’ audit post-dated the issuance of
14   the Chersicla Report.     The audit also post-dated, however, Agrama’s
15   voluntary disclosure to the IRS in 2009, not to mention the
16   Agramas’ expulsion from the voluntary disclosure program in early
17   2013 in the wake of the revelation that, contrary to his
18   representation to the IRS, Agrama had in fact been investigated by
19   Italian authorities and was ultimately convicted of tax evasion.
20        The implausible assertion that the IRS’ entire investigation
21   is based upon the Chersicla Report is, furthermore, but the first
22   implausible inference necessary to connect the current summons to
23   the 2006 searches.     Agrama concedes that the Chersicla Report is an
24   analysis of documents obtained in Hong Kong, not Los Angeles.
25   Indeed, as explained above, the FBI never transmitted any of the
26   documents seized in Los Angeles in 2006 to Chersicla or any other
27   Italian authority.     Nevertheless, Agrama contends that the Hong
28   Kong documents “did not supernaturally bring themselves to the

                                           9
Case 2:19-cv-09204-DDP-JC Document 28 Filed 12/02/20 Page 10 of 12 Page ID #:393



  1   attention of the Italian prosecution team,” and that Chersicla
  2   “unavoidably would have used knowledge gained through the
  3   unconstitutional searches in Los Angeles.”6        (Reply at 5:15-16, 19-
  4   20.)
  5          In other words, the argument goes, the instant summons, issued
  6   in 2018, is the fruit of the poisonous tree because (1) the audit
  7   from which the summons stems began in 2013, after the issuance of
  8   the Chersicla Report, and therefore must have been premised upon
  9   that report, which (2) although based upon Hong Kong documents, was
 10   able to focus on certain of those documents only because (3)
 11   Chersicla was able to glean crucial guiding information from
 12   privileged material while physically present for improper searches
 13   in Los Angeles in 2006, even though she never received copies of
 14   any of the documents seized.      Even putting aside the question
 15   whether any improper conduct by FBI agents in 2006 calls into
 16   question the good faith of IRS agents investigating Agrama years
 17   later, the facts alleged here are far too speculative to raise even
 18   a plausible inference that the summons at issue here is, by way of
 19   Hong Kong and Italy, the fruit of a poisonous tree planted in Los
 20   Angeles in 2006.
 21               2. Illegal acquisition of MLAT documents
 22          Agrama also argues that, putting aside the issues with the
 23   2006 searches, the investigation underlying the summons is tainted
 24   because the MLAT documents upon which the investigation is
 25   premised, including the Chersicla Report, were illegally obtained
 26
 27          6
             Although the Hong Kong search occurred after the Los Angeles
 28   search, the MLAT request to Hong Kong predated the MLAT request to
      the United States.

                                           10
Case 2:19-cv-09204-DDP-JC Document 28 Filed 12/02/20 Page 11 of 12 Page ID #:394



  1   by the IRS.    First, this argument too is premised upon the
  2   assumption that the IRS’ investigation was motivated by the
  3   Chersicla Report.    As discussed above, that contention is not
  4   plausible, particularly in light of Agrama’s voluntary disclosure
  5   and apparent misrepresentation of his legal status.
  6            Even assuming, for the sake of argument, that the
  7   investigation was spurred by the Chersicla report, Agrama does no
  8   more than speculate that the IRS obtained the report, and other
  9   MLAT documents, illegally.      Agrama asserts that a separate, double-
 10   taxation treaty between the United States and Italy allows for the
 11   exchange of tax-related information only by designated competent
 12   authorities, namely the Secretary of the Treasury or his delegate.
 13   Agrama further asserts that any such delegate “would likely have
 14   known about and respected” MLAT restrictions on the use of MLAT
 15   information.    (Reply at 7:9-20).     In other words, a U.S. designee
 16   would have known that Italy was not free to divulge MLAT
 17   information obtained from another country, and the U.S. delegate
 18   would therefore have refused to accept any MLAT document proffered
 19   by any Italian authority.7     Thus, the argument seems to go, the IRS
 20   must have received the Chersicla Report outside of the treaty
 21   process and, therefore, illegally.        Bare assertions, however, of
 22   what a U.S. Treasury delegate “would likely have known,” or would
 23   have done under certain circumstances, and that the IRS could not
 24   possibly have obtained documents any other legitimate way, do not
 25   give rise to a plausible inference that the IRS did anything
 26
           7
 27          Although Agrama asserts that IRS agents revealed that the
      IRS obtained documents “through channels or through the US
 28   attaché,” it is not clear to the court how such a statement
      suggests any illegality.

                                           11
Case 2:19-cv-09204-DDP-JC Document 28 Filed 12/02/20 Page 12 of 12 Page ID #:395



  1   illegal or in bad faith.8     See also Gluck, 771 F.2d at 757 (“It is
  2   clear . . . that quashal of a summons does not follow automatically
  3   from improper agency conduct.”).
  4   IV.   Conclusion
  5         For the reasons stated above, Respondent’s Motion for an
  6   Evidentiary Hearing is DENIED.      A separate order compelling
  7   Respondent to comply with the summons shall issue.
  8
  9
 10
 11
 12   IT IS SO ORDERED.
 13
 14
 15
 16   Dated: DECEMBER 2, 2020
                                                   DEAN D. PREGERSON
 17                                                United States District Judge
 18
 19
 20
 21
 22
 23
 24
 25         8
             The government asks that the court consider an in camera
 26   submission detailing the legal means by which the IRS obtained the
      Chersicla Report. Because Agrama’s contention that the document
 27   was illegally obtained is speculative, the court need not review,
      and has not reviewed, the government’s in camera submission. The
 28   government’s ex parte application for leave to file the in camera
      submission is, therefore, denied as moot.

                                           12
